            Case 2:20-cr-00092-RFB-BNW Document 22 Filed 08/10/20 Page 1 of 3



1    NICHOLAS TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    MELANEE SMITH
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    PHONE: (702) 388-6336
     Melanee.Smith@usdoj.gov
6    Attorneys for the United States of America

7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
8
      UNITED STATES OF AMERICA,
9                                                        Case No. 2:20-CR-00092-RFB-BNW
                               Plaintiff,
10
                   vs.                                   STIPULATION/AGREED MOTION TO
11                                                       CONTINUE RULE 16 DEADLINE SET
      TIMOTHY ANTHONY,                                   BY COURT
12
                              Defendant.
13

14           IT IS HEREBY STIPULATED and AGREED by and between the United States of

15   America, by and through Melanee Smith, Assistant United States Attorney, and defendant

16   TIMOTHY ANTHONY, by and through is counsel, Todd Leventhal, Esq. to respectfully

17   request that the Court order that the parties shall have to and including August 19, 2020, to

18   comply with Federal Rule of Criminal Procedure 16 disclosure.

19           This stipulation is entered into for the following reasons:

20           1.      The United States has substantially complied with the Court’s order to provide

21   Rule 16 discovery to defense by Friday, July 31, 2020. See ECF No. 20.

22           2.      The government has additional discovery in its possession, that is voluminous in

23   nature, which in order to provide a copy to defense, requires transfer to an external hard drive.

24   The United States was provided with an external hard drive by defendant on Monday,

                                                     1
            Case 2:20-cr-00092-RFB-BNW Document 22 Filed 08/10/20 Page 2 of 3



1    August 3, 2020. The government therefore needs additional time to transfer the remaining

2    discovery to that external hard drive in order to turn those materials over to the defense.

3            3.    The parties therefore stipulate and agree to, and respectfully request a short

4    extension of the Court’s imposed deadline to August 19, 2020 for the disclosure of Rule 16

5    discovery.

6            4.    A denial of this request for additional time to comply could result in a miscarriage

7    of justice.

8        Dated: August 5, 2020.

9
                                                               NICHOLAS A. TRUTANICH
                                                               United States Attorney
10
           /s/ Todd Leventhal                                         /s/ Melanee Smith
11
     By_______________________                                 By_________________________
     TODD LEVENTHAL                                            MELANEE SMITH
12
     Counsel for Timothy Anthony                               Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

                                                    2
          Case 2:20-cr-00092-RFB-BNW Document 22 Filed 08/10/20 Page 3 of 3



1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                                   Case No.: 2:20-CR-00092-RFB-VCF
                           Plaintiff,
4                                                   ORDER
                vs.
5
     TIMOTHY ANTHONY,
6
                          Defendant.
7

8
            IT IS THEREFORE ORDERED that the parties’ disclosure under Federal Rule of
9
     Criminal Procedure 16 shall be made by August 19, 2020.
10
           DATED this ____
                      10th of August, 2020.
11

12

13
                                             HONORABLE RICHARD F. BOULWARE
14                                           United States District Judge

15

16

17

18

19

20

21

22

23

24

                                                3
